Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 41-60 (hereinafter instant claims 41-60) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 (hereinafter patent claims 1-29) of U.S. Patent No. 11,337,011. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claims 41-60: Patent claims 1-29 include all of the limitations of instant claims 41-60.  Hence, instant claims 41-60 are generic to the species of invention covered by patent claims 1-29.  Therefore, instant claims 41-60 are anticipated by patent claims 1-29 and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant "application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims").

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 49-50, 53, 55-57, 59-60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soleymani et al. (US 2018/0012614 A1).
Regarding claim 49, Soleymani discloses a device, comprising:
one or more input elements configured to receive at least one set of environmental signals (Fig. 3b: input) (¶ 0190);
a memory (¶ 0189); and
one or more processors coupled to the memory and the one or input elements, and configured to (¶ 0189):
convert the at least one set of environmental signals into one or more output signals for use in delivering stimulation to a recipient of the device (Fig. 3b) (¶ 0055), and
generate a complex classification of the at least one set of environmental signals (¶ 0183: complex because it includes nested classifications), 
wherein the complex classification includes a plurality of nested classifications of an ambient environment associated with the at least one set of environmental signals (¶ 0183).
Regarding claim 50, Soleymani discloses the device of claim 49, wherein the plurality of nested classifications includes a first classification of the ambient environment, and one or more second classifications that define sub-categories of the first classification (¶ 0084-0087) (¶ 0128-0129).
Regarding claim 53, Soleymani discloses the device of claim 50, wherein the first classification indicates that the ambient environment is an environment that includes noise, and wherein to determine the one or more second classifications, the one or more processors are configured to:
sub-categorize a type of noise in the ambient environment.
Regarding claim 55, Soleymani discloses the device of claim 49, wherein the one or more processors are configured to:
automatically adjust one or more settings of the device based on the plurality of nested classifications (e.g., ¶ 0086-0087: aggressiveness of de-noising is adjusted).
Regarding claim 56, Soleymani discloses the device of claim 55, wherein the one or more settings comprise at least one of: 
noise reduction settings, tinnitus masking settings, microphone settings, gain settings, channel dynamic range, maxima selection, and comfort settings (¶ 0086-0087: noise reduction setting).
Regarding claim 57, Soleymani discloses one or more non-transitory computer readable storage media comprising instructions that, when executed by a processor, cause the processor to (¶ 0189):
obtain a plurality of input signals (Fig. 3b: input) (¶ 0190);
perform a first classification of the plurality of input signals (¶ 0183); and
perform at least one second classification of the plurality of input signals, wherein the at least one second classification is sub-category of the first classification (¶ 0183).
Regarding claim 59, Soleymani discloses the one or more non-transitory computer readable storage media of claim 57, further comprising operable to:
adjust one or more settings of a device based on the first classification and the at least one second classification (e.g., ¶ 0086-0087: aggressiveness of de-noising is adjusted).
Regarding claim 60, Soleymani discloses the one or more non-transitory computer readable storage media of claim 57, further comprising operable to:
generate at least one output signal based on the plurality of input signals (Fig. 3b: output).

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soleymani in view of Zhang et al. (Hierarchical Classification of Audio Data for Archiving and Retrieving)
Regarding claim 52, Soleymani discloses the device of claim 50, wherein the first classification indicates that the ambient environment is an environment that includes speech (¶ 0183), and wherein to determine the one or more second classifications, the one or more processors are configured to:
sub-categorize the ambient environment (¶ 0183, and note that sub-category is inherently based on parent category) 
Soleymani is not relied upon to disclose sub-categorize the ambient environment based on attributes of the speech.
In a similar field of endeavor, Zhang discloses sub-categorize the ambient environment based on attributes of the speech (page 3003, section 4, paragraph 1: timbre, rhythm are sub-categories based on the parent category of speech).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: sub-categorize the ambient environment based on attributes of the speech, the motivation being to provide a way to provide the sub-categorization of Soleymani since Soleymani is silent regarding a way to provide the sub-categorization (Zhang - page 3003, section 4, paragraph 1), i.e. to combine prior art elements according to known methods to yield predictable results of sub-categorization being provided (see MPEP § 2143(A)).

Allowable Subject Matter
Claim 41-48 would be allowable if the Double Patenting rejection is overcome.
Claims 51, 54, 58 would be allowable if the Double Patenting rejection is overcome, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 41, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 41 because:
The closest prior art of record, Soleymani et al. (US 2018/0012614 A1), teaches a method, comprising:
receiving a set of input signals (Fig. 3b: input) (¶ 0190);
determining, with a first classifier, a first classification of the set of input signals (¶ 0183: classifying as noise dominant or speech dominant);

determining, using the second classifier, at least one second classification of the set of input signals, wherein the at least one second classification is a sub-category of the first classification (¶ 0183).
Soleymani fails to teach conditionally activating a second classifier based on the first classification.
Additionally, the prior art of record does not make obvious the combination of the above limitations that Soleymani fails to teach in combination with the rest of the limitations of the claim.
Claims 42-48 is/are dependent upon base claims having allowable subject matter.
In regard to claim 51, the prior art of record alone or in combination fails to teach or suggest the following limitation of claim 51 in combination with the rest of the limitations of claim 51:
“wherein at least one of the one or more second classifications sub-categorizes another of the one or more second classifications”


In regard to claim 54, the prior art of record alone or in combination fails to teach or suggest the following limitation of claim 54 in combination with the rest of the limitations of claim 54:
“wherein the one or more processors are configured to: 
generate a classification output representing the plurality of nested classifications; and
store the classification output as part of a classification data set in memory”


In regard to claim 58, the prior art of record alone or in combination fails to teach or suggest the following limitation of claim 58 in combination with the rest of the limitations of claim 58:
“further comprising instructions operable to:
generate a classification output representing the first classification and the at least one second classification; and
store the classification output as part of a classification data set in memory.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687